564 S.W.2d 828 (1978)
Thomas W. COLLIER et ux., Relators,
v.
CENTRAL NATIONAL BANK et al., Respondents.
No. 12819.
Court of Civil Appeals of Texas, Austin.
March 31, 1978.
*829 Layne R. Turner, Turner, Read & Williams, San Angelo, for relators.
William F. Keeling, Jr., Logan, Lewis, Symes & Gilkerson, San Angelo, for respondents.
PER CURIAM.
This is an original proceeding filed in this Court by relators, Thomas W. Collier and wife, Rhonda F. Collier, to enjoin Central National Bank of San Angelo, Texas, and Paul L. Hoglund, trustee, from selling certain property under the power of a deed of trust, pending the disposition by this Court of the merits of the appeal. The appeal is by relators from the order of the district court of Tom Green County refusing to grant a temporary injunction enjoining the bank and the trustee from selling the property described in the deed of trust. Relators perfected with appeal by filing their cost bond on March 17, 1978 with the district clerk of Tom Green County.
It is shown in the petition for injunction filed in this Court that the property which is the subject of the litigation is scheduled to be sold on April 4, 1978. We are asked to enjoin the bank and the trustee from selling the property pending the disposition of the appeal by this Court on its merits in order to protect the jurisdiction of this Court.
A court of civil appeals may issue necessary writs to protect its jurisdiction by preserving the subject matter of the appeal pending a hearing on the appeal. Tex.Rev. Civ.Stat.Ann. art. 1823 (1964); Dawson v. First National Bank of Troup, 417 S.W.2d 652 (Tex.Civ.App.1967, no writ).
The petition for injunction will be granted. In order to protect our jurisdiction and preserve the subject matter of the litigation pending appeal from the order of the district court, the bank and the trustee are enjoined from proceeding with the sale of the property being the subject of the litigation and posted for sale for April 4, 1978, until final disposition of the case on appeal.
No bond is required of relators as a condition to the issuance of this injunction, as it is issued under the authority of art. 1823 for the purpose of protecting the jurisdiction of this Court. Nelson v. Blanco Independent School District, 386 S.W.2d 636 (Tex.Civ.App.1965, no writ).
Nothing done hereby or written herein should be construed as an expression of opinion by this Court upon the merits of the appeal.